Per Curiam,
The facts which the jury must have found under the testimony in this case are concisely and clearly stated in the opinion of the learned court below denying the motion for a new trial, and, in view of them, a verdict was properly directed for the defendant. No one of the first six assignments, which allege errors in rulings on offers of evidence, calls for a retrial of the case, and they, with the seventh and eighth, complaining of the direction of a verdict for the defendant, are overruled.
Judgment affirmed.